Fourth Court of Appeals
                                    San Antonio, Texas
                                          May 17, 2021

                                       No. 04-20-00051-CV

                                  MEDFINMANAGER, LLC,
                                        Appellant

                                                v.

                                          John SALAS,
                                            Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-22706
                           Honorable Karen H. Pozza, Judge Presiding


                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        We GRANT appellee’s unopposed motion for leave to exceed word limit. We further
GRANT appellant’s unopposed conditional motion to file a reply letter. Appellant’s reply letter
is due by May 21, 2021 and is limited to 994 words.

           It is so ORDERED on May 17, 2021.

                                                            PER CURIAM



           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT